DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 1-6 are objected to because of the following informalities:  
In claim 1, --an-- should be added before “absolute” in line 11; and “under measurement of absolute temperature” should be changed to --under absolute temperature measurement” in line 12.
In claim 2, “comprises” should be changed to --stores-- in line 7.
In claim 3, there is lack of antecedent basis in the claim for “the temperature output” from the temperature sensor module, as recited in lines 2-3.
In claim 5, it is not clear which of the digital values, e.g., the first, second, or third digital value recited in intervening claims 2 and 4, is being referred to by “the digital value” in lines 2, 4-5, 6, and 8; and there is lack of antecedent basis in the claim for the controller calculating “the temperature,” as recited in lines 4 and 8.
In claim 6, it is not clear if the claim is dependent on claim 2; “comprises” should be changed to --stores-- in lines 6 and 10; and “under measurement of the absolute temperature” should be changed to --under the absolute temperature measurement” in line 7.
Claim 4 is objected to for being dependent on an objected base claim.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 4, 5, 7, 8, and 6 of U.S. Patent 10,408,687. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 4, 5, 7, 8, and 6 of U.S. Patent 10,408,687 claim all of the limitations of respective claims 1-6 of the instant application.

Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the objections set forth in this Office action, and upon the proper filing of a terminal disclaimed.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A temperature sensor comprising a controller that calculates a characteristic formula using the temperature, the digital value, and the sensor voltage value stored in the storage unit, wherein the temperature, the digital value, and the sensor voltage value stored in the storage unit include an absolute temperature under absolute temperature measurement, the digital value at the absolute temperature, and the sensor voltage value at the absolute temperature (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MIRELLYS JAGAN/            Primary Examiner, Art Unit 2855                                                                                                                                                                                            	8/2/22